Citation Nr: 0815980	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to May 
1966.  He also had Inactive Duty for Training (INACDUTRA) 
between August 1975 and September 1990.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Nashville, Tennessee that denied 
service connection for bilateral hearing loss and tinnitus.  

The veteran was afforded personal hearings at the RO in 
November 2007, and in March 2008 before the undersigned 
Veterans Law Judge sitting at Nashville, Tennessee.  The 
transcripts are of record.  

During the latter hearing, the issue of entitlement to 
service connection for residuals of tympanic perforation, 
including scarring, was raised.  This matter is not properly 
before the Board for appellate review and is referred to the 
RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has hearing loss and tinnitus 
as the result of military duty for which service connection 
should be granted.  He testified in March 2008 that his 
military occupational specialty was in artillery and that he 
had sustained noise exposure from firing weapons for long 
periods of time.  The appellant related that he developed 
ringing of the ears and hearing loss at that time which had 
persisted. 

Review of the service medical records reveals that the 
appellant was treated throughout active service for ear 
problems, primarily otitis media.  Symptoms included hearing 
impairment.  On re-enlistment examination in May 1962, left 
ear deafness due to chronic otitis media was recorded.  He 
underwent tympanoplasty in September 1965.  On service 
discharge examination in April 1966, hearing was within 
normal limits by VA standards, but bilateral scarred tympanic 
membranes were observed.  

Post service, the veteran's private physician wrote in 
December 2004 and February 2008 that his hearing loss most 
likely due to military noise exposure.  A VA audiologist 
stated in March 2006 that hearing loss and tinnitus were not 
due to noise exposure during service, although it was stated 
that tinnitus was most likely related to the history of 
chronic otitis media, a condition for which the veteran is 
not service-connected at this time.  

In this instance, the Board finds that there a clear conflict 
in the clinical opinions as to whether hearing loss is 
related to service such that the case should be remanded for 
an examination by a VA specialist in ear diseases to resolve 
the inconsistency.  Additionally, a clarifying opinion as to 
the etiology of claimed tinnitus is also warranted.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, veteran testified that he received VA 
outpatient treatment at the Johnson City/Mountain Home 
(Tennessee) VA facility.  It does not appear that any of 
those records have been requested.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied since 
the most recent duty-to-assist 
letter in January 2005.

2.  All VA clinical records dating 
from 1966 to the present should be 
retrieved from the Johnson 
City/Mountain Home VA facility and 
associated with the claims folder.

3.  After a reasonable period of 
time for receipt any VA records, 
the veteran should be scheduled 
for a VA medical examination by an 
ear disease physician who has not 
seen him previously.  All 
indicated tests and studies should 
be performed, and clinical 
findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  Following 
physical examination and clinical 
review, the examiner should 
provide an opinion as to whether 
it is at least as likely than not 
(a 50 percent probability or 
greater) or less likely than not 
(less than 50 percent probability) 
that the veteran now has hearing 
loss and tinnitus that are 
causally related to or traceable 
to his reported in-service noise 
exposure, OR to ear surgery, 
treatment and/or symptoms of 
chronic otitis media during 
service, OR whether current ear 
problems are more likely of post 
service onset.  The examiner is 
requested to provide a detailed 
rationale for the opinions 
provided with specific references 
to evidence in the record.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



